                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                         CR-12-53-GF-BMM-JTJ

          Plaintiff,

   vs.                                        ORDER ADOPTING FINDINGS AND
                                                  RECOMMENDATIONS
JOSEPH WAYNE CREEMEDICINE,

          Defendant.

         United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on January 16, 2019. (Doc. 89). Neither party

filed objections. When a party makes no objections, the Court need not review de

novo the proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

         Judge Johnston conducted a hearing on a violation of a condition of

supervised release on January 15, 2019. The United States alleged that Defendant

Joseph Creemedicine violated the conditions of his supervised release by

consuming alcohol. (Doc. 82 at 3). Creemedicine admitted to the violation. (Doc.

89). The violation proves serious.
      Judge Johnston has recommended Creemedicine’s supervised release be

revoked. (Doc. 89 at 4). Judge Johnston recommends Creemedicine serve a

custody term of five (5) months, with no supervised release to follow. Id. Judge

Johnston recommended further that Creemedicine receive credit for time served

from September 23, 2018. Id.

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Creemedicine’s violation represents a serious breach of the

Court’s trust. This revocation of Creemedicine’s supervised release and custody

term proves sufficient, but is not greater than necessary.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 89) are ADOPTED IN FULL.

      IT IS ORDERED that Creemedicine’s supervised release be revoked.

      IT IS ORDERED that Creemedicine serve a term of custody of five (5)

months with no supervised release to follow.

      IT IS ORDERED that Creemedicine receive credit for time served from

September 23, 2018.

      DATED this 11th day of February, 2019.
